Title: To James Madison from Minor Winn, January 1817
From: Winn, Minor
To: Madison, James


To the President of the United StatesJanuary 1817	The salutatory Citizens of the county of Mercer and State of Kentucky respectfully take the liberty to recommend Robert Trimble Esqr. of the County of Bourbon as a man specially qualified to fill the Office of District Judge of the United States Court for the Kentucky District which has become vacant by the death of the late Honble Harry Innes.Mr. Trimble is a member of the Bar of very high respectability and his talents in his profession are considered of the very first order. Some years since as Chief Justice of Kentucky he presided for considerable time in our Court of Appeals; and we have no hesitation to say that he discharged the duties of that important Office entirely to the satisfaction of his countrymen and that his qualifications for the Bench were considered as second to those of no man in the Western Country. And so far as our acquaintance has extended, his resignation of that seat has been a subject of universal regret. His character as a Gentleman is perfectly unexceptionable. His subscribers considering the Office about to be filled as one of great importance to Kentucky have been gratified to learn that Robert Trimble is willing to serve in it and will be named to the President. We are fully persuaded that the appointment of no other man in this county would give more general satisfaction.Minor WinnB. MagoffinS. McAfeeJohn J. AllinJohn HannaGeorge W. ThompsonFoster ThompsonGeo C ThompsonWm: RobertsonJohn B. ThompsonJesse L. HagginJames RayB. TrapnallJohn L. BridgesJesse HeadThoas OsborneJoel P. WilliamsTho: Allin